Pursuant to the provisions of law (N. Y. Const., art. VI, § 2; Judiciary Law, § 90; Rules Civ. Prac., rule 1), William R. L. Cook, Esq., a practicing lawyer, residing in the County of Queens, is hereby appointed as an additional member of the respective Committees on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts, to investigate the character and fitness of applicants in said judicial districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect as of October 24,1962. Beldock, P. J., Ughetta, Kleinfeld, Christ, Brennan, Hill, Rabin and Hopkins, JJ., concur.